DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed December 31, 2020 in response to the Office Action of September 2, 2020, is acknowledged and has been entered. Claims 1-18, 20-35 are pending. Claim 19 is canceled. Claims 6, 8, 10, 11, and 15 are amended. Claims 24-35 are new. Claims 3, 16-18, 20, and 21 remain withdrawn as being drawn to non-elected inventions. Claims 1, 2, 4-15, 22-35 are currently being examined.

Claim Objections
2.	Claims 26, 28, 31, 33 are free of the art but are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  



Maintained Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


3.	The claims remain rejected concerning the sequence structure of the PSMA antibody.

4.	Claims 1, 2, 4-15, 22-25, 27, 29, 30, 32, 34 and 35 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a WRITTEN DESCRIPTION rejection.
The claims are drawn to or require an antibody molecule or an antigen-binding fragment thereof, capable of binding to human prostate specific membrane antigen (PSMA), comprising:
i)    a heavy chain variable domain comprising the CDRH1 region set forth in SEQ ID NO: 03 (GFTFSDFYMY), the CDRH2 region set forth in SEQ ID NO: 04 (TISDGGGYTSYPDSVKG), and the CDRH3 region set forth in SEQ ID NO: or comprising a CDRH1, CDRH2 or CDRH3 sequence having at least 75 % sequence identity or at least 80% sequence identity with SEQ ID NO: 03, SEQ ID NO: 04, or SEQ ID NO: 05; and
ii)    a light chain variable domain comprising the CDRL1 region set forth in SEQ ID NO: 06 (SASSSISSNYLH), the CDRL2 region set forth in SEQ ID NO: 07 (RTSNLAS), and the CDRL3 region set forth in SEQ ID NO: 8 (QQGSYIPFT) or comprising a CDRL1, CDRL2 or CDRL3 sequence having at least 75% sequence identity or at least 80% sequence identity with SEQ ID NO: 06, SEQ ID NO: 07, or SEQ ID NO: 08;
wherein the heavy chain variable region comprises the amino acid sequence having a sequence identity of at least 90% to the amino acid sequence set forth in SEQ ID NO: 01 or 09, or wherein the light chain variable region comprises the amino acid sequence having a sequence identity of at least 90% to the amino acid sequence set forth in SEQ ID NO:02 or 10;
wherein the antibody molecule or an antigen-binding fragment thereof, does not compete with the binding of J591 to human PSMA, or has reduced induction of antigen shift when binding to PSMA than J591, or further binds to squamous cell carcinoma cells.
Thus, the claims identify the antibody by function, where the function is to:
bind PSMA;
have reduced induction of antigen shift when binding to PSMA than J591; and
bind to squamous cell carcinoma cells.
The claims also identify the antibody by partial structure, wherein the partial structure is an antibody having up to 20% or 25% sequence discrepancy from CDR SEQ ID NOs:3-8, or up to 10% sequence discrepancy from variable region SEQ ID NOs:1, 9, 2, and 10. New claims 29, 30, 34, and 35 define one antibody heavy or light chain of the PSMA antibody but not both.
The instant specification discloses only PSMA antibody 10B3 as performing the claimed functions, wherein the antibody comprises heavy chain CDR SEQ ID NOs:3-5, light chain CDR SEQ ID NOs:6-8, heavy chain variable region SEQ ID NO:1 or 9, and light chain variable region SEQ ID NO:2 or 10. Thus, the instant specification describes a single PSMA 10B3 antibody comprising a single set of six defined CDRs and two variable regions that function as claimed. The specification fails to disclose what mutations or amino acid changes can occur in up to 25% of the CDR sequences or in up to 10% of the variable regions and still function as claimed. No exemplary species of sequence variants are disclosed in the specification.
To provide adequate written description and evidence of possession of the claimed PSMA antibody or bispecific antibody first binding site genus, the instant specification can structurally describe representative antibody variants that function to bind PSMA and have up to 25% sequence discrepancy from CDR SEQ ID NOs:3-8 or up to 10% sequence discrepancy from variable region SEQ ID NOs:1, 2, 9, and 10, or describe structural features common to the members of the genus, which features constitute a substantial portion of the genus. Alternatively, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).  A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  
Although Applicants may argue that it is possible to screen for 10B3 antibody sequence variants that bind PSMA and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening methods provides no information about the structure of any future antibodies yet to be discovered that may function as claimed. The PSMA antigen provides no information about the structure of an antibody that binds to it.
In this case, the only factor present in the claims regarding the PSMA antibody is a recitation of partial structure and the antibody function as listed in the bulleted section above. The instant specification fails to describe structural features common to the members of the genus, which features constitute a substantial portion of the genus 
Given the lack of representative examples to support the full scope of the claimed antibodies and those used in the claimed methods, and lack of reasonable structure-function correlation with regards to the unknown sequences in the variable domains or CDRs that provide functions listed above, the present claims lack adequate written description. Thus, the specification does not provide an adequate written description of variant antibodies that bind PSMA that is required to practice the claimed invention.  Since the specification fails to adequately describe the products to which the claimed methods use, it also fails to adequately describe the methods.
Examiner suggestion: Amend the claims to recite the minimum recognized structure required to perform the functions claimed, that is, the six CDR SEQ ID NOs of an antibody, or both the heavy and light chain variable region SEQ ID NOs.

Response to Arguments
5.	Applicants point to paragraph [0044] of the instant specification for disclosure and support of exemplary PSMA antibodies having at least 75% to 80% sequence identity to the CDR SEQ ID NOs:3-8.
The arguments have been considered but are not persuasive. The instant specification discloses:
[0044] “Percent (%) sequence identity” as used in the present invention means the percentage of pair-wise identical residues—following homology alignment of a sequence of a polypeptide of the present invention with a sequence in question—with respect to the number of residues in the longer of these two sequences. Alignment for purposes of determining percent amino acid sequence identity can be achieved in various ways that are within the skill in the art, for instance, using publically available computer software such as BLAST, ALIGN, or Megalign (DNASTAR) software. Those skilled in the art can determine appropriate parameters for measuring alignment, including any algorithms needed to achieve maximum alignment over the full length of the sequences being compared. The same is true for nucleotide sequences disclosed herein. In this context, the sequence identity of at least 75% or at least 80% as described herein is illustrated with respect for the CDR sequence of an antibody of the invention. Referring first to CDR H1, an antibody of the invention has a CDRH1 sequence GFTFSDFYMY (SEQ ID NO: 3) or an amino acid sequence having 80% sequence identity with this sequence. Since this CDRH1 sequence has a length of 10 amino acid, 2 of these 10 residues can be replaced to have a sequence identity of 80% to SEQ ID NO:3. It is for example possible that the threonine residue at position 3 of CDR H1 is replaced by a serine (making a conservative substitution) and the serine 


[0208] SEQ ID NO: 14: illustrative example of a mutated CDRH1 of murine 10B3 antibody (amino acid sequence) having at least 75% sequence identity to SEQ ID NO: 3.

	According to the instant specification, with a 75% identity, the CDRs of the PSMA antibody can comprise any 2 amino acid mutations at any position in SEQ ID NO:3, any 4 amino acid mutations at any position in SEQ ID NO:4, any 2 amino acid mutations at any position in SEQ ID NO:5, any 3 amino acid mutations at any position in SEQ ID NO:6, any 1 amino acid mutations at any position in SEQ ID NO:7, and any 2 amino acid mutations at any position in SEQ ID NO:8. 
The instant claims broadly encompass an antibody binding PSMA that has any amino acid mutation at any position in any or every CDR sequence. The instant claims, as currently worded, also broadly encompass an antibody having less than all six CDR sequences critical to PSMA binding (i.e., “a heavy chain variable complain comprising a CDRH1, CDRH2, or CDRH3 sequence”).
Other than SEQ ID NO:14, that is heavy chain CDR1 having two mutations different from SEQ ID NO:3, the instant specification does not disclose any other 
The instant specification discloses a single exemplary antibody binding PSMA that comprises all six CDR SEQ ID NOs:3-8 or both heavy and light chain variable regions of SEQ ID NOs:1, 9, 2, and 10. Examiner relied upon the precedential decisions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) (“Lilly”) and Enzo Biochem, Inc. V. Gen-Probe Inc. (Fed. Cir. 2002) (“Enzo”) as the standards for determining adequate written description of the instant claims. Examiner maintains that:
other than for an antibody comprising all six CDR SEQ ID NOs:3-8, the specification fails to provide the critical or shared core antibody sequence structure correlated to, and responsible for, the PSMA binding function that is possessed by the broadly claimed genus of antibodies; and
the specification fails to provide a representative number of species of antibodies for the broadly claimed genus of PSMA antibodies.

Examiner suggestion: Amend the claims to recite and require the minimum recognized structure required to perform the functions claimed, that is, the six CDR SEQ ID NOs:3-8, or both the heavy and light chain variable region SEQ ID NOs.
6.	All other objections and rejections recited in the Office Action mailed September 2, 2020 are hereby withdrawn in view of amendments.


7.	Conclusion: Claims 1, 2, 4-15, 22-25, 27, 29, 30, 32, 34 and 35 are rejected. Claims 26, 28, 31, 33 are objected to.


Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/Laura B Goddard/ Primary Examiner, Art Unit 1642